UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1327


SHERIA BANKS,

                Plaintiff - Appellant,

          v.

WILLIAM WATSON, Sheriff,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cv-00227-RGD-FBS)


Submitted:   November 29, 2011            Decided:   December 14, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry E. Howell, III, THE EMINENT DOMAIN LITIGATION GROUP,
P.L.C., Norfolk, Virginia, for Appellant. Jeff W. Rosen, Lisa
Ehrich, PENDER & COWARD, PC, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sheria      Banks       appeals       the       district       court’s         order

granting      summary      judgment      for       the    Defendant         in      her    action

alleging      employment       discrimination            in    violation       of    42     U.S.C.

§ 1981 (2006).           Johnson v. Railway Express Agency, Inc., 421

U.S. 454, 459-60 (1975).              Banks alleged that she was a victim of

disparate treatment in discipline on the basis of her race when

she    was    terminated       from    her   position.              Cook    v.   CSX       Transp.

Corp., 988 F.2d 507, 511 (4th Cir. 1993).                             The district court

found that Banks failed to identify proper comparators to show

that    she     was    treated    differently        than          employees     outside       her

protected class, as required to establish a prima facie case of

discrimination.          Id.

              We review de novo a district court’s grant of summary

judgment applying the same standard as did the district court.

Laber v. Harvey, 438 F.3d 404, 415 (4th Cir. 2006).                                       We have

reviewed the record and find no reversible error.                                Accordingly,

we     affirm    for     the     reasons     stated           by    the    district         court.

Banks v. Watson, No. 2:10-cv-00227-RGD-FBS (E.D. Va. filed Apr.

4;    entered     Apr.    5,    2011).       We     dispense         with    oral         argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                          AFFIRMED

                                               2